[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               APRIL 11, 2007
                            No. 06-15296                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                  BIA Nos. A95-905-600 & A95-905-601

GONZALO DE JESUS SALDARRIAGA,
CLARA OLGA HUERTA ARCILA,
JORGE IVAN ARCILA SALDARRIAGA,
CAROLINA ARCILA SALDARRIAGA,

                                                              Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 11, 2007)

Before DUBINA, CARNES, and BARKETT, Circuit Judges.

PER CURIAM:
      Gonzalo De Jesus Saldarriaga, a native and citizen of Colombia, and his

spouse, Clara Olga Arcila Huerta, and their two children petition for review of the

Board of Immigration Appeal’s (BIA) order denying their motion to reopen

proceedings on the basis of changed circumstances.

      We review the BIA’s denial of a motion to reopen proceedings for abuse of

discretion. Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1220 (11th Cir. 2003). “In

this particular area, the BIA’s discretion is quite broad.” Id. (internal quotation

omitted). In denying the motion, the BIA must not have acted in an arbitrary or

capricious manner. Garcia-Mir v. Smith, 766 F.2d 1478, 1490 (11th Cir. 1985).

      A party may only file one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted and shall be supported by affidavits or other evidentiary

material.” 8 U.S.C. § 1229a(c)(7)(A), (B). A motion to reopen must be filed no

later than 90 days after the final administrative decision. 8 C.F.R. § 1003.2(c)(2).

The 90-day time limit does not apply, however, if the motion to reopen is filed on

the basis of changed circumstances in the country of the movant’s nationality. Id.

§ 1003.2(c)(3)(ii). To meet this exception, a movant must show material evidence

that was not available and could not have been discovered or presented at the

previous hearing. Id.

      On June 20, 2006, Saldarriaga filed a motion to reopen proceedings—more
                                           2
than 90 days after the BIA affirmed the IJ’s order of removal on January 9, 2006.

Saldarriaga argues that his motion falls under the “changed circumstances”

exception to the 90-day rule. The BIA determined that he failed to present

sufficient evidence that the political conditions in Colombia have materially

changed since his original asylum hearing. In light of the evidence presented with

his motion to reopen, the BIA’s finding was neither arbitrary nor capricious.

      Specifically, the news articles and letters submitted showing the conditions

in Colombia did not meaningfully alter Saldarriaga’s previous claims. They

offered general information about Colombian politics, but much of that

information was available at the time of the initial merit hearing and did not

provide evidence of any material change in country conditions.

      Accordingly, none of the proffered evidence established the requisite

changed circumstances in Colombia after Saldarriaga’s asylum hearing, and

Saldarriaga failed to satisfy the exception to the timely filing requirement. We thus

cannot say that the BIA abused its discretion in denying the motion to reopen

proceedings.

      PETITION DENIED.




                                          3